DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to applicant’s Pre-appeal brief conference request filed on 01/20/2021. Claims 1, 4, 7, 9-10, 18 and 21-34 were pending.
Claims 1, 4, 7, 9-10, 18 and 21-34 are now allowed.
REASONS FOR ALLOWANCE
The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“hosting a plurality of operating system user accounts on a client device with an operating system that authenticates each of the plurality of operating system user accounts, wherein each of the plurality of operating system user accounts is an account that is used by a user to log into the client device and to customize the client device for a user corresponding to the account; generating an alias for each of the plurality of operating system user accounts, wherein a plurality of client applications are hosted in the client device and a subtopic identifier uniquely identifying the client application among the plurality of client applications; in response to receiving a notification message from an application server registered with client device for one of the plurality of aliases, determining if the notification message carries a user token and the subtopic identifier of the client application, wherein the user token includes that alias and a client device identification; and forwarding the notification message to the client application for the corresponding user account using the user token and the subtopic identifier without forwarding the notification message to other applications in the client device if the notification message carries the identifier for the client application.” as recited in independent claim 1 and similarly recited in independent claims 18 and 29.
Dependent claims 4, 7, 9-10, 21-28 and 30-34 are allowed at least by virtue of their dependencies from the independent claims 1, 18 and 29. Thus, claims 1, 4, 7, 9-10, 18 and 21-34 are hereby allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
2/23/2021


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447